DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-135, 143-147, 150, and 152-161 have been previously cancelled.  No claims have been amended.  Claims 136-142, 148-149, 151, and 162-167 are pending in the instant application. The rejection of the pending claims is hereby made final.



Response to Remarks

103
Applicant’s arguments and amendments pertaining to the rejection of pending claims 136-142, 148-149, 151 and 162-167 have been considered by the examiner, but are not found to be persuasive. Applicant asserts that the applied prior art references Laracey et al and Dessert et al, alone and in combination, fail to teach or suggest the “customer engagement device” as recited in exemplary independent claim 136, and similarly recited independent claims 149 a CED 208 may emulate the payment collection peripheral and may act as an intermediary that facilitates communication between the POS and the gateway” which in this implementation would mean that the CED is indeed part of the point of sale infrastructure.  Further, in both Figures 1 and 7, the CED is shown as a periphery to the point of sale device 

    PNG
    media_image1.png
    696
    834
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    751
    785
    media_image2.png
    Greyscale

One of ordinary skill in the art can recognize that the periphery device as shown at least Figures 1, 2, and 7 is well known and common within any point of sale infrastructure as understood by one of ordinary skill in the art given the state of the art at the time of filing.  Further, the examiner submits that the CED as disclosed by the prior art may be used for promotional purposes and to effectuate payment in lieu of a point of sale device, in order to eliminate the need for modification of the current point of sale system.  The applied prior art reference Laracey et al discloses a mobile phone (see at least paragraph [0024-0025]) wherein the customer is the operator of the mobile device.  The examiner submits that the disclosure of Laracey does indeed disclose a customer facing display (see at least paragraph [0028]).  Further, paragraph [0052] discloses 
[0052] As another example, where the merchant 208 is an Internet or other electronic commerce merchant, the merchant system 209 may be a Web server (or a network of servers, some of which may be Internet accessible) configured to process purchase transactions associated with merchant 208. Point of sale devices 212, in such an example, may be a number of remote terminals interacting with merchant system 209 such as, for example, personal computers, mobile devices, or the like that are able to interact with the merchant system 209 via a network such as the Internet. Because embodiments of the present invention are capable of initiating and conducting transactions for both physical and remote types of merchants, the point of sale, point of purchase, or interaction between a buyer and merchant may be referred to as the "point of sale" herein. 
The examiner submits that the disclosure of the prior art teaches wherein the point of sale may include a plurality of mobile devices that interact with users.  Further, Dessert et al says the following about the portable communication device, as taught within its disclosure:
[0045] The PCD 100 is shown to have a RF antenna 872 (see FIG. 8) so that a respective PCD 100 may establish a wireless communication link 103A with the communications network 142 via RF transceiver towers (not illustrated). The portable computing device (PCD) 100 may support a payment application 113 that may reside in memory 803 (See FIG. 8) of the PCD 100.
[0046] The payment application 113 may allow the PCD 100 communicate with the central mobile payment controller 50 over the communications network 142. The payment application 113 may also allow the PCD 100 to collect information from a machine-readable tag 124 (also referred to herein as tag 124) that may be coupled to an electronic cash register ("ECR") 412 (not illustrated in FIG. 1, but see FIG. 4) of a check-out system 90B or at some location within the premise of a merchant that comprises a check-in system 90A. Further details about the check-in system 90A and the check-out system 90B will be described below in connection with FIG. 3A.
The examiner submits that it is clear to one of ordinary skill in the art that the applied prior art references, individually and in combination, disclose a wherein a merchant device may be implemented as a mobile device and wherein said device is used to effectuate payment instead of a traditional payment device.  For at least the reasoning provided above, the examiner submits that the rejection of the pending claims in view of the applied prior art is hereby maintained and made final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claim(s) 136-142, 148-149, 151, and 162-167 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Laracey (US 2011/0251892 A1) in view of Dessert et al (US 2012/0296726).

As per claims 136, 149, and 151:
Laracey discloses a computer-implemented payment collection method, computer program product, and system comprising, at a server system: 
receiving, from a point-of-sale system, transaction details associated with a first transaction ¶78; storing the received transaction details; associating a transaction token with the stored transaction details ¶79 and 80 “merchant checkout token”; 
sending the transaction token to the point-of-sale system ¶80;
receiving, at the server system, from a customer engagement device, a transaction details request, wherein the transaction details request includes the transaction token ¶79;
sending, from the server system, to the customer engagement device, the stored transaction details associated with the transaction token ¶83 “the checkout token 210 is displayed for scanning, capture, or other entry by a customer using their mobile device 202”;
receiving payment information for the first transaction ¶99 “mobile device 202 receives the transaction details and payment account information from the transaction management system 230”; the payment information comprising an ¶29 “the choice may be made by the customer's act of scanning, capturing or entering a checkout identifier”; 
validating that the customer engagement device is assigned to the merchant ¶33 “the payment process of the present invention may begin with the customer performing an authentication process to confirm their identity and authority to conduct transactions using the present invention. The authentication process may be performed after, or in some situations, prior to the customer's selection of the mobile payment option at the point of sale”;
determining, based on the payment information and the validating, whether payment for the first transaction is authorized ¶110 “at 474, the actual payment credentials are used to obtain payment transaction authorization from the appropriate payment network and/or financial institution”; and 
in accordance with a determination that payment for the first transaction is authorized, sending, to a remote device, a confirmation that payment is authorized ¶144 “transaction confirmation message.” 
Laracey does not appear to explicitly disclose wherein the customer engagement device is assigned to a merchant associated with the point-of-sale system rather than to a customer.  
However, Dessert et al discloses a system and method for managing transactions with a portable computing device, wherein the customer engagement device is assigned to a merchant associated with the point-of-sale system rather than to a customer ¶0048 and 0050 “The merchant POS system 12 may be coupled to the merchant enterprise system 16 via the communications network 142. The merchant enterprise system 16 may support the completion of transactions when credit cards or when bank cards have been selected as a form of payment for a particular transaction”…” The central mobile payment controller 12 is responsible for connecting or linking the portable computing device 100 to the merchant POS system 12 and merchant enterprise system 16.”
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the mobile phone payment processing system and method, as disclosed by Laracey and the system and method for managing transactions with a portable computing device as taught by Dessert et al, in order to enable a merchant to more efficiently interact and influence payment selection by a user at a point of sale in a retail location, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  
	
As per claim 137:
Laracey discloses the method of claim 136, wherein the customer engagement device is distinct from the point-of-sale system and is communicatively coupled to the point-of-sale system (Figure 2). As per claim 138:
Laracey discloses the method of claim 136, wherein the payment information for the first transaction is received from the customer engagement device ¶74 “the application allows the customer to operate their mobile device to quickly and easily conduct payment transactions”. 

As per claim 139:
Laracey discloses the method of claim 136, wherein the received transaction details include at least one of a customer identifier, an item identifier, an item quantity, an item price, and a total amount due ¶165 “detailed transaction information about the purchase transaction, including merchant information and the purchase amount”. As per claim 140:
Laracey discloses the method of claim 136, wherein determining whether payment for the first transaction is authorized includes: sending the payment information to a payment processor; and receiving, from the payment processor, information indicating whether payment for the first transaction is authorized (¶167-168). As per claim 141:
Laracey discloses the method of claim 136, wherein the remote device is the point-of-sale device (Figure 2). As per claim 142:
Laracey discloses the method of claim 136, wherein the remote device is the customer engagement device (Figure 2). 
As per claim 148:
Laracey discloses the method of claim 137, wherein the transaction details request includes at least one of an identifier of the customer engagement device, a location of the customer engagement device, a department identifier of the customer engagement device, and a merchant identifier of the customer engagement device ¶137 “unique merchant identifier which may be used to identify any relevant loyalty, rebate, or other information that may be matched to the present transaction”. 
As per claim 162:
Laracey discloses the server system of claim 151, wherein determining whether payment for the first transaction is authorized includes:
sending the payment information to a payment processor (see at least paragraph [0104]); and
(see at least paragraph [0040]).

As per claim 163:
Laracey discloses the server system of claim 151, wherein the transaction token has a format corresponding to a bank card number format (see at least paragraph [0080]).

As per claim 164:
Laracey discloses the method of claim 138, wherein the payment information for the first transaction is not accessed by the point-of-sale system (see at least paragraph [0111]).

As per claim 165:
Laracey discloses the method of claim 138, wherein the transaction token has a format corresponding to a bank card number format (see at least paragraph [0080]).

As per claim 166:
Laracey discloses the non-transitory computer-readable storage medium of claim 149, wherein determining whether payment for the first transaction is authorized includes:
sending the payment information to a payment processor (see at least paragraph [0104]); and
(see at least paragraph [0040]).

As per claim 167:
Laracey discloses the non-transitory computer-readable storage medium of claim 149, wherein the transaction token has a format corresponding to a bank card number format (see at least paragraph [0080]).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687